                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


LONNIE L. JACKSON,

                         Plaintiff,

                v.                                               Case No. 21-cv-0640-bhl

CO II GANTNER,
CO II HENDRIX,
CAPTAIN TOM CAMPBELL,
K. SALINAS, and
JENNIFER MCDERMOTT,

                         Defendants.


                                        SCREENING ORDER


        Plaintiff Lonnie L. Jackson, who is currently serving a state prison sentence at the Fox

Lake Correctional Institution and representing herself, 1 filed a complaint under 42 U.S.C. §1983,

alleging that her civil rights were violated. This matter comes before the Court on Jackson’s

motion for leave to proceed without prepaying the full filing fee and to screen the complaint.

                     MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE

        Jackson has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Jackson has filed a certified copy of

her prison trust account statement for the six-month period immediately preceding the filing of her

complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial




        1
         Jackson explains that she is a “Transgender Male to Female” and requests that the Court use female
pronouns when referring to or addressing her. Dkt. No. 1 at 1.
partial filing fee of $3.48. Jackson’s motion for leave to proceed without prepaying the filing fee

will be granted.

                                    SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Jackson alleges that, in November 2018, Defendant Gantner instructed her to place her

personal and legal property into bins prior to her being moved to the restricted housing unit.

Jackson asserts that she complied and placed trial transcripts from her 2001 trial, discovery

materials, evidence, letters from the victim, and unused paper her family had purchased for her in

the bins. Jackson understood that her personal and legal property would be returned to her upon

her release from the restricted housing unit. Dkt. No. 1 at 4, 7.

       Upon her release, Defendant Tom Campbell allegedly assured her that all of her property

was being returned to her, but Jackson asserts that none of her legal materials were returned.

Jackson asked that her legal materials be retuned, but, the next day, Gantner and Campbell

informed her that they had been told that her criminal case was closed and therefore her legal

materials related to her conviction were contraband and needed to be destroyed. Jackson allegedly

informed them that she still had appellate issues to present in state and federal court and refused

to agree to the destruction of her legal materials. She also asked that materials related to an open

civil case in federal court be returned to her, but they refused. Gantner and Campbell instructed

her to file an inmate complaint. Dkt. No. 1 at 5-6.

       According to Jackson, she filed an inmate complaint about being denied her legal materials.

Defendant K. Salinas allegedly recommended dismissing the inmate complaint after she and

Gantner spent about five hours reviewing the documents. Jackson asserts that she told them she

needed the documents relevant to her open civil case and that she planned to appeal “the merits of
Unresolved Real Issues, and needed all her criminal trial Transcripts to appeal her conviction.”

Dkt. No. 1 at 7.

       Jackson states that Gantner ordered her to sign a form allowing the institution to destroy

her property, but she refused. According to Jackson, Gantner told her, “we know you are doing

legal work for profit, but we can’t prove it, but the elimination of your legal property should slow

you down some, because we don’t like jailhouse lawyers in our institution.” Dkt. No. 1 at 12. She

asserts that she wrote the warden, Defendant Jennifer McDermott, about the threat to destroy her

property, but she only instructed Jackson to file an inmate complaint about the issue. Jackson’s

property was allegedly held in the inmate complaint department for some time as Defendants

considered what to do with the property. Id. at 7-8.

       Months later, on January 15, 2019, Defendants Gantner and Hendrix asked Jackson to

complete a property disposition form to allow the institution to destroy her legal property. Jackson

refused. She asserts that the property was then destroyed against her wishes. She states that,

contrary to policy, she was never given the opportunity to send the property out or have someone

from her family pick it up. Jackson highlights that her third inmate complaint about the destruction

of her property was affirmed. According to Jackson, the corrections complaint examiner agreed

that Gantner and Hendrix did not comply with Department of Corrections policies because Jackson

was not given thirty days to decide what should be done with her legal property before the property

was destroyed. Hendrix later allegedly informed Jackson that he did not know he was disposing

of her legal property and that Gantner had just asked him to be a witness to Jackson refusing to

sign the property disposition form. Dkt. No. 1 at 9-11.
                                       THE COURT’S ANALYSIS

        The Court will allow Jackson to proceed with a retaliation claim against Gantner. To state

a retaliation claim a plaintiff must allege that “(1) [s]he engaged in a protected First Amendment

activity, (2) [s]he suffered a deprivation that would likely deter future First Amendment activity,

and (3) the protected activity caused the deprivation.” Harris v. Wall, 604 F. App’x 518, 521 (7th

Cir. 2015) (citations omitted). The Seventh Circuit has stated that, while inmates’ speech right on

legal matters are not unlimited, they may “help another inmate, otherwise unable to help himself,

access the court.” Id. (citing Johnson v. Avery, 393 U.S. 483, 487 (1969)). Jackson’s allegations

that Gantner told her that her legal materials would be destroyed because “we don’t like jailhouse

lawyers in our institution,” is sufficient for her to state a relation claim.

        However, Jackson fails to state an access-to-the courts claim based on her allegations that

her legal materials were destroyed against her wishes. “[T]he mere denial of access to . . . legal

materials is not itself a violation of a prisoner’s right.” Marshall v. Knight, 445 F.3d 965, 968 (7th

Cir. 2006). To state a claim, a prisoner must “make specific allegations as to the prejudice suffered

because of the defendants’ alleged conduct.” Id. In other words, a prisoner must “spell out, in

minimal detail, the connection between the alleged denial of access to legal materials and an

inability to pursue a legitimate challenge to a conviction, sentence, or prison conditions.” Id.

        Although Jackson asserts there were additional proceedings she considered pursuing in

state or federal court relating to her 2001 conviction, a review of the state and federal dockets

reveals no filing from Jackson in the last decade. The destruction of the material she describes

would not have prevented her from filing a postconviction motion or habeas petition. Accordingly,

Jackson fails to satisfy the pleading requirement because she does not allege she suffered prejudice

as a result of her property being destroyed—she cannot have lost a challenge to her conviction that
she never pursued. She also fails to allege that she lost her civil case as a result of the destruction

of her legal materials. In Case No. 17-C-0627 (E.D. Wis.) Judge Lynn Adelman granted summary

judgment for the defendants. In support of her response to the defendants’ motion, Jackson

attached more than seventy pages of exhibits, suggesting that she was able to reproduce or obtain

copies of whatever materials were allegedly destroyed. In short, the Court will not allow her to

proceed on an access-to-the-courts claim because she fails to allege or identify any prejudice as a

result of her legal materials being destroyed.

       Jackson also fails to state a due process claim based on allegations that her property was

destroyed contrary to Department of Corrections policies. If Defendants destroyed her property

without her permission and contrary to policies requiring that she be given other options for

disposition, then their actions were random and unauthorized and the destruction of her property

was not the result of a constitutionally infirm procedure. “When state officials’ conduct is random

and unauthorized, due process requires only that an adequate post-deprivation remedy exist.”

Kimmons v. Waupun Property Staff, 1 F. App’x 496, 598 (7th Cir. 2001). The Seventh Circuit has

repeatedly “held that Wisconsin’s post-deprivation procedures are adequate.”            Id. (citations

omitted). Further, the violation of state law or the Department of Corrections policy does not itself

give rise to a constitutional claim. As the Seventh Circuit has noted, “a constitutional suit is not a

way to enforce state law through the back door.” Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th

Cir. 2019). Thus, if Jackson wants to pursue this claim, she must do so in state court.

       Finally, because Jackson fails to state a federal claim based on the destruction of her

property, she also fails to state a claim against McDermott, who she alleges failed to intervene to

stop the destruction of the property. “In order for there to be a failure to intervene, it logically
follows that there must exist an underlying constitutional violation . . . .” Rosado v. Gonzalez, 832

F.3d 714, 718 (7th Cir. 2016) (citations omitted).

        IT IS THEREFORE ORDERED that Jackson’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that Hendrix, Campbell, Salinas, and McDermott are

DISMISSED based on Jackson’s failure to state a claim against them.

        IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of Jackson’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on CO II

Gantner

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, Gantner shall file a responsive pleading to the

complaint within sixty days of receiving electronic notice of this order.

        IT IS FURTHER ORDERED that the agency having custody of Jackson shall collect

from her institution trust account the $346.52 balance of the filing fee by collecting monthly

payments from Jackson’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Jackson is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Jackson’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Jackson is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Milwaukee, Wisconsin this 21st day of June, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge
